DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 April 2022 has been entered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ADS-Tech (DE 202008012599 U1). Hereinafter referred to as ADS-Tech.
Regarding claim 1, ADS-Tech discloses a housing assembly for use with one or more batteries (50 Fig. 9, “power pack 50” [0059]), the housing assembly comprising:
a first subassembly (comprising of 61, 62, 63, 64 and 70 in Fig. 9, “bottom 61 of the receiving housing 60”, “holding finger 62”, “compression spring 63” [0064], “heat exchanger 64”, “cover 70” and “[0068]) including a first exterior surface (bottom surface of 70 shown in Fig. 12, “cover 70 of the heat exchanger 64” [0068]), a first interior surface opposite the first exterior surface (61 Fig. 9, “bottom” [0064]), a first end coupling mechanism at the first interior surface (62 and 63 Fig. 9, “holding finger 62” and “compression spring 63” [0064]), and a second end coupling mechanism at the first interior surface (“cover 70 of the heat exchanger 64, which is manufactured separately from the receiving housing 60, is placed on the bottom of the receiving housing 60 in a liquid tight manner” [0068]), wherein the first subassembly includes a first contoured edge (the bottom concave edge formed by 61 and 70 in Fig. 9);
a second subassembly (comprising of 57, 58, 52, 53, 54 and 55 in Fig. 9, “support plate 57”, “underside 58 of the supporting plate” [0061], “connecting strip 52” and “connecting bridges 53, 54 and 55” [0060]) including a second exterior surface (top surface of connecting bridges 53-55 shown in Fig. 9), a second interior surface opposite the second exterior surface (58 Fig. 9, “underside 58 of the support plate 57” [0061]), a third end coupling mechanism at the second interior surface (“housing cover 5 is clamped firmly against the underside 58” [0061]), and a fourth end coupling mechanism at the second interior surface (“support plate 57 is screwed onto the housing edge of the receiving housing 60” [0062]), wherein the third end coupling mechanism of the second subassembly is different from the first end coupling mechanism of the first subassembly (“housing cover 5 is clamped firmly against the underside 58” [0061] versus “One holding finger 62 expediently engages in a central depression at the lower end 44 of the module housing 2. In order to build up a clamping force acting in the longitudinal direction of the module even when there is little play, a compression spring 63 can expediently be arranged on the holding finger, preferably a spiral spring arranged around the holding finger 62” [0064]), and the second subassembly includes a second contoured edge (the top concave edge formed by 57 and 58 in Fig. 9);
a first panel extending between the first subassembly and the second subassembly (comprising of 30, 13, 19, 24 Fig. 3 and 18 Fig. 4, “potential conductors 30”, “contact bridges 13”, “stamped parts 19”, “contact plates 24” [0044] and “one-piece component 18” [0043]), wherein the first panel includes a third contoured edge (“approximately the shape of an X” [0043] and Fig. 4) coupled to at least one of the first contoured edge or the second contoured edge (“After the pressure plate 24 has been screwed tight and the potential conductor 30 and the current conductor 32 have been connected to the monitoring circuit 31 by means of contact screws 90 , the module housing 2 is tightly closed by a housing cover 5” [0055] and “the housing cover 5 is clamped firmly against the underside 58 of the supporting plate 57” [0061]);
a plurality of cylinders extending longitudinally between the first subassembly and the second subassembly (comprised of 2, 5, 6, 7, 8 and 9 Figs. 1-2, “housing cover 5” and “the module housing 2 is composed of several cylinder tubes 6 , 7 , 8 and 9” [0040]), wherein a first cylinder of the plurality of cylinders includes a sidewall defining a longitudinal channel sized to retain a plurality of cells therein (2 Fig. 1, “module housing” [0040]), a first cylinder coupling mechanism coupleable to the first end coupling mechanism of the first subassembly (“holding finger 62 expediently engages in a central depression at the lower end 44 of the module housing 2” [0064]) at a first wall end portion of the sidewall (“lower end 44” [0064]), and a second cylinder coupling mechanism coupleable to the third end coupling mechanism of the second subassembly (37 Fig. 1, “two supporting bolts are screwed into the press-in nuts 42 through the supporting plate 57 and the housing cover 5 is clamped firmly against the underside 58 of the supporting plate 57 … plug 37 is pushed into the corresponding socket of the connection bar 52” [0061]) at a second wall end portion of the sidewall (“sealing edge 40 lies against the underside 58 of the support plate 57” [0061]); and
a plurality of support members extending longitudinally between the first subassembly and the second subassembly (surfaces of 60 in Figs. 7, 9 and 11-12), wherein a first support member of the plurality of support members includes a first member coupling mechanism coupleable to the second end coupling mechanism of the first subassembly at a first member end portion of the first support member (“cover 70 of the heat exchanger 64, which is manufactured separately from the receiving housing 60, is placed on the bottom of the receiving housing 60 in a liquid tight manner” [0068] where the bottom of the receiving housing 60 corresponds to the first member end portion), and a second member coupling mechanism coupleable to the fourth end coupling mechanism of the second subassembly at a second member end portion of the first support member (“support plate 57 is screwed onto the housing edge of the receiving housing 60” [0062] where the mechanism occurs on the edge of the receiving house 60, proximate to support plate 57, which corresponds to the second member end portion).
Regarding claim 2, ADS-Tech discloses all the limitations for the housing assembly as set forth in claim 1 above, and further comprising a plurality of panels extending between the first subassembly and the second subassembly to define a cavity sized to retain the plurality of cylinders and the plurality of support members therein (the plurality of 30 shown in Fig. 3), the plurality of panels comprising the first panel (the plurality of 30 in Fig. 3 includes the first panel cited in claim 1 above).
Regarding claim 3, ADS-Tech discloses all the limitations for the housing assembly as set forth in claim 1 above, and wherein the first panel has a concave configuration (Fig. 3 where a single 30 is concave toward the row of battery cells).
Regarding claim 4, ADS-Tech discloses all the limitations for the housing assembly as set forth in claim 1 above, and wherein the first subassembly includes a first rim portion extending about the first interior surface of the first subassembly (the outer perimeter edge of 70 in Fig. 9), and the second subassembly includes a second rim portion extending about the second interior surface of the second subassembly (the outer perimeter edge of 57 in Fig. 9).
Regarding claim 5, ADS-Tech discloses all the limitations for the housing assembly as set forth in claim 1 above, and wherein the first contoured edge and the second contoured edge each have a concave configuration (the outer edges of 57 and 70 form a concave configuration with 58 and 61, respectively, in Fig. 9).
Regarding claim 6, ADS-Tech discloses all the limitations for the housing assembly as set forth in claim 1 above, and wherein the first end coupling mechanism of the first subassembly includes an arcuate element spaced from the first interior surface of the first subassembly (63 Fig. 9, “compression spring 63” [0064]), and the first cylinder coupling mechanism of the first cylinder includes a circumferential member that complements the arcuate element (62 Fig. 9, “holding finger 62” [0064]) such that the first cylinder is rotatable to securely couple the first cylinder to the first subassembly by positioning the circumferential member between the arcuate element and the first interior surface of the first subassembly (“In order to build up a clamping force acting in the longitudinal direction of the module even when there is little play, a compression spring 63 can expediently be arranged on the holding finger, preferably a spiral spring arranged around the holding finger 62” [0064]).
Regarding claim 7, ADS-Tech discloses all the limitations for the housing assembly as set forth in claim 1 above, and wherein the second end coupling mechanism of the first subassembly defines a slit extending therethrough (67 Fig. 11, “loop-like channel 67” [0068]), and the first member coupling mechanism of the first support member includes a lug (comprising of 69 Fig. 11 and 62 Fig. 9, “Adjustment walls 69” [0068] “retaining finger” or “holding finger” [0062]) configured to extend at least partially through the slit (indicated in Fig. 9 where 62 is aligned on top of the adjustment walls of 64 where the adjustment walls “run approximately parallel to the channel walls 68 and divide the loop-shaped channel 67 into a number of parallel flow paths” [0068]).
Regarding claim 8, ADS-Tech discloses all the limitations for the housing assembly as set forth in claim 1 above, and wherein the third end coupling mechanism of the second subassembly includes a standing element generally perpendicular to the second interior surface of the second subassembly (“supporting bolts” [0061]), and the second cylinder coupling mechanism of the first cylinder includes a longitudinal member extending radially outward from and longitudinally along the sidewall (42 Fig. 6, which extends radially out and longitudinally into the cylinder that is along its sidewall), the longitudinal member generally in line with the standing element when the second cylinder coupling mechanism and the third end coupling mechanism couple the first cylinder to the second subassembly (“supporting bolts are screwed into the press-in nuts 42” [0061]).
Regarding claim 9, ADS-Tech discloses all the limitations for the housing assembly as set forth in claim 1 above, and wherein the fourth end coupling mechanism of the second subassembly defines a slit extending therethrough (60 in Fig. 9 is shown to consist of a vertical wall that defines a perimeter of the housing assembly, which inherently forms a slit defined as an opening at the top of the housing assembly), and the second member coupling mechanism of the first support member includes a lug configured to extend at least partially through the slit (57 Fig. 9, “support plate 57 … lowered together into the receiving housing 60” [0062]).
Regarding claim 10, ADS-Tech discloses all the limitations for the housing assembly as set forth in claim 1 above, and wherein the first subassembly includes a first inner portion (61 Fig. 9,  or “bottom 61 of the receiving housing 60” [0064]) and a first peripheral portion extending about the first inner portion (60 Fig. 9, which surrounds the entirety of bottom 61), the second subassembly includes a second inner portion (57 Fig. 9, or “carrier plate” [0064]) and a second peripheral portion extending about the second inner portion (60 Fig. 9, which surrounds the entirety of carrier plate 57), the plurality of cylinders extend between the first inner portion and the second inner portion (Fig. 9 where the rows of cylinders extends between 61 and 57), and the plurality of support members extend between the first peripheral portion and the second peripheral portion (Fig. 3 applied to Fig. 9 such that 30 extends within housing 60).
Regarding claim 11, ADS-Tech discloses all the limitations for the housing assembly as set forth in claim 1 above, and further comprising a connector plate proximate and generally parallel with one of the first interior surface of the first subassembly or the second interior surface of the second subassembly (52 Fig. 9, “connecting strip” [0060]).
Regarding claim 12, ADS-Tech discloses all the limitations for the housing assembly as set forth in claim 1 above, and further comprising: a first connector plate proximate the first interior surface of the first subassembly (69 Fig. 12, “walls 68 of the duct 67 extend over the entire height of the heat exchanger 64; Adjustment walls 69, which are formed approximately perpendicularly on the bottom 61 of the receiving housing” [0068]); and a second connector plate proximate the second interior surface of the second subassembly (52 Fig. 9, “connecting strip” [0060]).
Regarding claim 13, ADS-Tech discloses all the limitations for the housing assembly as set forth in claim 1 above, and further comprising a nipple proximate one of the first interior surface of the first subassembly or the second interior surface of the second subassembly (62 Fig. 9, “holding finger” or “retaining finger” [0064]), wherein the nipple is generally in line with the first cylinder (as indicated in Fig. 9).
Regarding claim 14, ADS-Tech discloses all the limitations for the housing assembly as set forth in claim 1 above, and further comprising: a first nipple proximate the first interior surface of the first subassembly (62 Fig. 9, “holding finger” or “retaining finger” [0064]); and a second nipple proximate the second interior surface of the second subassembly (“supporting bolts are screwed into the press-in nuts 42 through the supporting plate 57 and the housing cover 5 is clamped firmly against the underside 58 of the supporting plate 57” [0061] where the bolts of 57 located on 58 corresponds to the second nipple), wherein the first nipple and the second nipple are both generally in line with the first cylinder (62 Fig. 9, and 42 Fig. 6 indicates the location of the bolt insertion, which both 62 and the location of bolt insertion are in line with the cylinders).
Regarding claim 15, ADS-Tech discloses all the limitations for the housing assembly as set forth in claim 1 above, and further comprising a biasing mechanism proximate one of the first interior surface of the first subassembly or the second interior surface of the second subassembly, wherein the biasing mechanism is generally in line with the first cylinder (62 Fig. 9, which is in line with the cylinders).
Regarding claim 16, ADS-Tech discloses all the limitations for the housing assembly as set forth in claim 1 above, and further comprising: a first biasing mechanism proximate the first interior surface of the first subassembly (62 Fig. 9); and a second biasing mechanism proximate the second interior surface of the second subassembly (“supporting bolts are screwed into the press-in nuts 42 through the supporting plate 57 and the housing cover 5 is clamped firmly against the underside 58 of the supporting plate 57” [0061] where the bolts of 57 located on 58 corresponds to the second biasing mechanism), wherein the first biasing mechanism and the second biasing mechanism are both generally in line with the first cylinder (62 Fig. 9, and 42 Fig. 6 indicates the location of the bolt insertion, which both 62 and the location of bolt insertion are in line with the cylinders).
Regarding claim 17, ADS-Tech discloses all the limitations for the housing assembly as set forth in claim 1 above, and wherein one of the first exterior surface or the second exterior surface has a perceptible indicia that distinguishes one of the first subassembly or the second subassembly from the other of the first subassembly or the second subassembly (Fig. 9 where housing 60 has distinct concavity between the top and the bottom of the housing assembly).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over ADS-Tech (DE 202008012599 U1) as applied to claim 1 above, and further in view of Reinshagen et al (US 2017/0025657 A1). Hereinafter referred to as Reinshagen.
Regarding claim 21, ADS-Tech discloses all the limitations for the housing assembly as set forth in claim 15 above, but does not disclose wherein the first subassembly includes one or more printed circuit boards at the first interior surface, wherein the biasing mechanism couples the plurality of cells to the one or more printed circuit boards, the one or more printed circuit boards configured to join the plurality of cells in series or in parallel.
However, Reinshagen discloses a housing assembly (2 Fig. 2, “receiving device 2” [0060]) comprising a first subassembly (3 Fig. 2, “cover element 3” [0060]) including a first exterior surface (the top horizontal surface of 2 shown in Fig. 8) and a first interior surface (the bottom surface of 3 shown in Fig. 2), a second subassembly (comprising of the bottom horizontal surface of 2 and 19 shown in Fig. 8, “insert 19” [0087]) including a second exterior surface (bottom horizontal surface of 2 in Fig. 8) and a second interior surface (top surface of 19 shown in Fig. 8), a plurality of cylinders between the first subassembly and the second subassembly (“at least one round cell” [0094]), and a biasing mechanism proximate one of the first interior surface of the first subassembly or the second interior surface of the second subassembly (12 Fig. 2 located on the corresponding first subassembly) wherein the biasing mechanism is generally in line with a first cylinder (“contact-making elements 12 for making contact with the electrodes 6, 7” [0071]). Reinshagen teaches wherein the first subassembly includes one or more printed circuit boards at the first interior surface (10 Fig. 2, “printed circuit board 10 which faces the cover element 3” [0071]), wherein the biasing mechanism couples the plurality of cells to the one or more printed circuit boards (“second printed circuit board 10 has contact-making elements 12 for making contact with the electrodes 6, 7” [0071]), the one or more printed circuit boards configured to join the plurality of cells in series or in parallel (“interconnection of the energy storage Subunits is determined by the arrangement of the energy storage subunits in the receiving units, specifically by whether the first electrode is arranged in the first contact making plane or in the second contact-making plane. In this case, it is provided, in particular, that energy storage Subunits which are arranged next to one another are arranged alternately with the first electrode in the first contact-making plane and with the second electrode in the second contact making plane, in order to interconnect the energy storage subunits electrically in series. In order to interconnect the energy storage subunits electrically in parallel, provision is made, in particular, for the energy storage subunits to be arranged with the first electrodes in the first contact-making plane.” [0011]). Reinshagen further teaches an increase in a degree of variability of the battery cells in comparison to conventional battery modules ([0011]), which causes an increase in available capacitance since the type of interconnection determines the power provided by the battery module ([0010]), and an elastically restoring action such a way that the biasing mechanism are pushed down when the printed circuit board is added to the first subassembly and the biasing mechanism contacts the cells under mechanical stress in a spring-loaded manner, making good contact with the cells in this way and results in a lower electrical contact transfer resistance that heats the cells to a lesser extent during operation ([0019]).
Therefore, it would have been obvious for a person of ordinary skill in the art to add one or more printed circuit boards at the first interior surface of the first subassembly of ADS-Tech in view of Reinshagen, wherein the biasing mechanism couples the plurality of cells to the one or more printed circuit boards, the one or more printed circuit boards configured to join the plurality of cells in series or in parallel, in order to achieve an increase in a degree of variability of the battery cells in comparison to conventional battery modules, causing an increase in available capacitance since the type of interconnection determines the power provided by the battery module, and an elastically restoring action such a way that the biasing mechanism are pushed down when the printed circuit board is added to the first subassembly and the biasing mechanism contacts the cells under mechanical stress in a spring-loaded manner, making good contact with the cells in this way and results in a lower electrical contact transfer resistance that heats the cells to a lesser extent during operation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLENE BERMUDEZ whose telephone number is (571)272-0610. The examiner can normally be reached M-F generally 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLENE BERMUDEZ/Examiner, Art Unit 1721                                                                                                                                                                                                        
/DUSTIN Q DAM/Primary Examiner, Art Unit 1721